               Case 3:20-cv-05030-RBL Document 11 Filed 06/08/20 Page 1 of 2



 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
        TYLER R PHILLIPS,                                 CASE NO. C20-5030RBL
 9
                               Petitioner,                ORDER
10               v.

11      JEFFREY A UTTECHT,

12                             Respondent.

13

14

15

16           THIS MATTER is before the Court on Magistrate Judge Christel’s Report and

17   Recommendation [Dkt. # 9], recommending denial of Petitioner §2254 habeas petition, and

18   dismissal without prejudice. Petitioner Phillips has not objected.

19          (1) The Report and Recommendation is ADOPTED;

20          (2) Phillips’ §2254 habeas petition is DISMISSED without prejudice;

21          (3) For the reasons articulated in the R&R, the Court will NOT issue a Certificate of

22   Appealability; and

23

24


     ORDER - 1
              Case 3:20-cv-05030-RBL Document 11 Filed 06/08/20 Page 2 of 2



 1          The Clerk is directed to send copies of this Order to Petitioner, counsel for Respondent,

 2   and to the Hon. David W. Christel.

 3          IT IS SO ORDERED.

 4          Dated this 8th day of June, 2020.



                                                         A
 5

 6
                                                         Ronald B. Leighton
 7                                                       United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
